          Case 3:19-cv-00508-MMD-CLB Document 46
                                              47 Filed 06/05/20
                                                       06/08/20 Page 1 of 13



 1   Gena L. Sluga, Nevada Bar No. 9910
     CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA, LLC
 2
     8985 S. Eastern Avenue, Suite 200
 3   Las Vegas, Nevada 89123
     Telephone: (702) 362-6666
 4   Facsimile: (702) 992-1000
     gsluga@cdslawfirm.com
 5   Attorneys for Plaintiff Foremost Signature
     Insurance Company
 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                      FOR THE DISTRICT OF NEVADA

 9   FOREMOST           SIGNATURE          INSURANCE
                                                           Case No. 3:19-cv-00508-MMD-CLB
     COMPANY, a Michigan corporation duly
10   licensed to sell and administer insurance in
     The State of Nevada,                                  FOREMOST SIGNATURE INSURANCE
11
                                                           COMPANY’S UNOPPOSED MOTION FOR
                           Plaintiff,                      LEAVE TO FILE FIRST AMENDED
12                                                         COMPLAINT
            Vs.
13
     GMUENDER ENGINEERING, LLC, a Nevada                   (Assigned to the Honorable Miranda M. Du)
14   limited    liability  company;     JOSEF     C.
     GMUENDER and JANE DOE GMUENDER,
15
     husband and wife; MARY E. GMUENDER and
16   JOHN DOE GMUENDER, husband and wife;
     WILLIAM HUBER, parent and guardian of
17   Ashley Huber and Taylor Huber, individually and
     as surviving children of Kelly Huber, deceased;
18   GRANBY REALTY HOLDINGS, LLC, a
     Colorado limited liability company; GRANITE
19
     STATE INSURANCE COMPANY, an Illinois
20   corporation;     NATIONAL       UNION     FIRE
     INSURANCE COMPANY OF PITTSBURGH
21   PA, a Pennsylvania corporation.
22                         Defendants.
23          Foremost Signature Insurance Company (“Foremost”), by and through undersigned counsel,
24   hereby requests leave to file its First Amended Complaint pursuant to Fed. R. Civ. P. 15(a)(2).
25   Foremost’s proposed First Amended Complaint is attached as Exhibit 1. Counsel for all appearing
26   parties of record have been contacted and do not oppose this motion.
27          The proposed First Amended Complaint implements two changes. First, it eliminates references


                                                       1
          Case 3:19-cv-00508-MMD-CLB Document 46
                                              47 Filed 06/05/20
                                                       06/08/20 Page 2 of 13



 1   to Mary E. Gmuender and Jane Doe Gmuender to effectuate Foremost’s Notice of Dismissal of Mary
 2   E. Gmuender without prejudice. See ECF Doc. 13. To that end, we eliminated Mary E. Gmuender’s
 3   name from the caption and elsewhere, and we also eliminated references to Jane Doe Gmuender.
 4          Second, it adds Granby Ranch Amenities, LLC as a defendant to this action. In the underlying
 5   litigation—styled as William Huber v. Granby Realty Holdings, LLC; et al., 2019CV30046 and filed in
 6   a Colorado state court—there are two defendants with the name “Granby” in it: Granby Realty
 7   Holdings, LLC, which Foremost already added as a defendant in this litigation, and Granby Ranch
 8   Amenities, LLC. Foremost inadvertently omitted Granby Ranch Amenities, LLC as a defendant to this
 9   action. Foremost seeks to add Granby Ranch Amenities, LLC as a defendant in this action because the
10   same coverage issues are presented with respect to Granby Ranch Amenities, LLC.
11          For the foregoing reasons, Foremost requests leave to file the First Amended Complaint to
12   make the above changes, to which there is no opposition from the appearing parties.
13

14          RESPECTFULLY SUBMITTED this 5th day of June 2020.

15                                           CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA, LLC
16

17                                           By: /s/ Gena L. Sluga
                                               Gena L. Sluga
18                                             8985 South Eastern Avenue, Suite 200
                                               Las Vegas, Nevada 89123
19                                             gsluga@cdslawfirm.com
                                               Attorney for Plaintiff Foremost Signature Insurance
20
                                               Company
21

22

23

24

25

26
27



                                                       2
          Case 3:19-cv-00508-MMD-CLB Document 46
                                              47 Filed 06/05/20
                                                       06/08/20 Page 3 of 13



 1                                                  ORDER
 2          The Court, having reviewed the Unopposed Motion for Leave to File First Amended Complaint,
 3   and for good cause appearing:
 4          IT IS HEREBY ORDERED granting the motion. Foremost Signature Insurance Company shall
 5   file their First Amended Complaint no later than June 19, 2020.   .
 6

 7                                                       IT IS SO ORDERED.
 8               8th day of June 2020.
     Dated this ____
 9
10                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                        3
          Case 3:19-cv-00508-MMD-CLB Document 46
                                              47 Filed 06/05/20
                                                       06/08/20 Page 4 of 13



 1                                       CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on this 5th day of June 2020, service of the foregoing FOREMOST
 3
     SIGNATURE INSURANCE COMPANY’S UNOPPOSED MOTION FOR LEAVE TO FILE
 4
     FIRST AMENDED COMPLAINT was made upon each party in the case who is registered as an
 5
     electronic case filing user with the Clerk, pursuant to Fed. Rule civ. P. 5(b)(3), and Local Rule 5-4, and
 6

 7   by electronic mailing as follows:

 8
            Jeffrey N. Labovitch
 9          jlabovitch@nicolaidesllp.com
            NICOLAIDES FINK THORPE
10          MICHAELIDES SULLIVAN LLP
11          4365 Executive Drive, Suite 950
            San Diego, CA 92121
12          Telephone: 858-257-0700

13          Kevin E. Helm
            KevinH@helmandassociates.net
14          HELM & ASSOCIATES
15          2330 Paseo Del Prado, Suite C103
            Las Vegas, NV 89102
16          Telephone: (702) 258-0022
            Attorneys for Granite State Insurance Company
17           and National Union Fire Insurance Company of Pittsburgh, Pa.
18          Mark Tokunaga
19          mtokunaga@ltglaw.net
            LAURIA TOKUNAGA GATES & LINN, LLP
20          885 Tahoe Blvd., Ste. 7
            Incline Village, NV 89451
21          Tel: 775-772-8016
            Attorney for Gmuender Engineering, LLC and Josef C. Gmuender
22

23
     /s/ Harleigh Jones
24   An Employee of Christian, Kravitz, Dichter, Johnson & Sluga, LLC

25

26
27



                                                         4
Case 3:19-cv-00508-MMD-CLB Document 46
                                    47 Filed 06/05/20
                                             06/08/20 Page 5 of 13




                     - EXHIBIT 1 -

      AMENDED COMPLAINT FOR
       DECLARATORY RELIEF
          Case 3:19-cv-00508-MMD-CLB Document 46
                                              47 Filed 06/05/20
                                                       06/08/20 Page 6 of 13



 1   Gena L. Sluga, Nevada Bar No. 9910
     CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA, LLC
 2   8985 S. Eastern Avenue, Suite 200
 3   Las Vegas, Nevada 89123
     Telephone: (702) 362-6666
 4   Facsimile: (702) 992-1000
     gsluga@cdslawfirm.com
 5   Attorneys for Plaintiff Foremost Signature
     Insurance Company
 6
                               IN THE UNITED STATES DISTRICT COURT
 7

 8                                      FOR THE DISTRICT OF NEVADA

 9   FOREMOST           SIGNATURE          INSURANCE         Case No.
     COMPANY, a Michigan corporation duly
10   licensed to sell and administer insurance in
     The State of Nevada,                                          AMENDED COMPLAINT FOR
11                                                                  DECLARATORY RELIEF
                           Plaintiff,
12
            Vs.
13
     GMUENDER ENGINEERING, LLC, a Nevada
14   limited    liability  company;    JOSEF        C.
     GMUENDER, a professional engineer; WILLIAM
15   HUBER, parent and guardian of Ashley Huber
16   and Taylor Huber, individually and as surviving
     children of Kelly Huber, deceased; GRANBY
17   REALTY HOLDINGS, LLC, a Colorado limited
     liability    company;    GRANBY        RANCH
18   AMENITIES,         LLC;   GRANITE       STATE
     INSURANCE           COMPANY,      an     Illinois
19   corporation;     NATIONAL       UNION      FIRE
20   INSURANCE COMPANY OF PITTSBURGH
     PA, a Pennsylvania corporation.
21
                           Defendants.
22

23
            Plaintiff Foremost Signature Insurance Company, by and through undersigned counsel, alleges
24
     as follows:
25
                                          NATURE OF THE ACTION
26
            1.     This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 for the purpose
27
     of declaring the rights and legal relations of Foremost Signature Insurance Company arising from an


                                                         1
          Case 3:19-cv-00508-MMD-CLB Document 46
                                              47 Filed 06/05/20
                                                       06/08/20 Page 7 of 13



 1   insurance policy issued by Foremost Signature Insurance Company to Defendant Gmuender

 2   Engineering LLC, and for the purpose of determining an actual controversy between the parties relating

 3   to how that insurance policy applies, if at all, to Gmuender Engineering LLC and Josef Gmuender’s

 4   requests for insurance coverage thereunder and to the claims alleged in the action styled William Huber

 5   v. Granby Realty Holdings, LLC; et al., 2019CV30046.

 6                                PARTIES, JURISDICTION, AND VENUE

 7            2.    Foremost Signature Insurance Company (“Foremost”) is a corporation organized under

 8   the laws of the State of Michigan with its principal place of business in Michigan. Foremost is duly

 9   licensed to sell and administer insurance in the State of Nevada.

10            3.    Defendant Gmuender Engineering LLC (“Gmuender LLC”) is a limited liability

11   company organized under the laws of the State of Nevada.

12            4.    Defendant Josef Gmuender (“Josef”) is a professional engineer residing in Nevada.

13            5.    Defendant William Huber, parent and guardian of Ashley Huber and Taylor Huber,

14   individually and as surviving children of Kelly Huber, deceased, (collectively “Huber”), resides in

15   Texas.

16            6.    Granby Realty Holdings, LLC (“Granby Realty”) is a limited liability company

17   organized under the laws of the State of Colorado.

18            7.    Granby Ranch Amenities, LLC (“Granby Amenities”) is a limited liability company

19   organized under the laws of the State of Colorado.

20            8.    Upon information and belief, Granite State Insurance Company (“Granite State”) is a

21   corporation incorporated pursuant to the laws of the State of Illinois with its principal place of business

22   located in Illinois. Upon information and belief, Granite State is authorized to conduct business in the

23   State of Colorado.

24            9.    Upon information and belief, National Union Fire Insurance Company of Pittsburgh, PA

25   (“National Union”) is a corporation incorporated pursuant to the laws of the State of Pennsylvania with

26   its principal place of business located in Pennsylvania. Upon information and belief, National Union is

27   authorized to conduct business in the State of Colorado.


                                                          2
          Case 3:19-cv-00508-MMD-CLB Document 46
                                              47 Filed 06/05/20
                                                       06/08/20 Page 8 of 13



 1          10.     The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

 2   1332(a) because there is complete diversity between the parties and the amount in controversy exceeds

 3   $75,000, exclusive of interests and costs. This is an insurance coverage dispute arising from an

 4   underlying action known as William Huber v. Granby Realty Holdings, LLC; et al., 2019CV30046. In

 5   that underlying action, Huber is pursuing wrongful death claims and seeks damages that, if covered,

 6   would exceed $75,000.

 7          11.     A justiciable controversy exists between Foremost and Defendants as to whether

 8   Foremost owes a duty to defend and indemnify Defendants Gmuender LLC, Josef.

 9          12.     Venue is appropriate in the District of Nevada under 28 U.S.C. § 1391(b)(2) because the

10   District of Nevada is the judicial district in which a substantial part of the events or omission giving rise

11   to the claim occurred by nature of the subject insurance policy being issued in Nevada to a Nevada

12   insured and by nature of the coverage determinations taking place in Nevada.

13                                         GENERAL ALLEGATIONS

14   The Underling Action Against Gmuender LLC and Josef Gmuender

15          13.     On December 15, 2017, Defendant Huber filed a lawsuit against, among others, Granby

16   Realty and Granby Amenities for the death of his then wife and injury to his two daughters after a ski

17   lift incident. The lawsuit is currently styled as William Huber v. Granby Realty Holdings, LLC; et al.,

18   2019CV30046 (the “Underlying Action”).

19          14.     On July 24, 2019, Defendant Huber filed a First Amended Complaint in the Underlying

20   Action and alleged various claims against, among others, Josef and Gmuender LLC.

21          15.     In the Underlying Action, Defendant Huber alleges “Josef Gmuender is a licensed

22   professional engineer and at all material times was a citizen of and a resident of the State of Nevada.”

23          16.     In the Underlying Action, Defendant Huber alleges that Granby Realty and Granby

24   Amenities decided to replace the control system and electric drive on a ski lift called the Quick Draw

25   Express.

26          17.     In the Underlying Action, Defendant Huber alleges that Granby Realty and Granby

27   Amenities were the owners, operators, and licensees of the Quick Draw Express ski lift.


                                                          3
          Case 3:19-cv-00508-MMD-CLB Document 46
                                              47 Filed 06/05/20
                                                       06/08/20 Page 9 of 13



 1          18.     In the Underlying Action, Defendant Huber alleges that Granby Realty and Granby

 2   Amenities contacted an electrician to replace the control system and electric drive on the Quick Draw

 3   Express, and Defendant Huber alleges that the electrician contacted “an engineer named Josef

 4   Gmuender and his company Gmuender Engineering, to provide engineering services for the Quick

 5   Draw Express project.”

 6          19.     In the Underlying Action, Defendant Huber alleges that Josef, through Gmuender LLC,

 7   “was responsible for creating the specifications for the Quick Draw Express upgrade, tuning the drive

 8   for the Quick Draw Express, selecting the drive parameters, and testing the Quick Draw Express to

 9   ensure appropriate and safe operation of the Quick Draw Express upon completion of the installation.”

10          20.     In the Underlying Action, Defendant Huber alleges that, among other things, Josef and

11   Gmuender LLC “owed the highest duty of care as a Colorado Ski Lift Operator while operating,

12   designing, constructing, maintaining, and inspecting the Quick D;” that Josef and Gmuender LLC

13   “failed to exercise the duty of care by: (a) Approving the drive parameters of the Quick Draw Express;

14   and (b) Failing to adequately test the Quick Draw Express following the installation of the drive.”

15          21.     In the Underlying Action, Defendant Huber brings the following causes of action against

16   Josef and Gmuender LLC: “Wrongful Death of Kelly Huber”; “Bodily Injuries of Ashley Huber”;

17   “Bodily Injuries” of Taylor Huber; “Negligence Per Se/Private Right of Action Under SSA – Kelly

18   Huber”; “Negligence Per Se/Private Right of Action Under SSA – Ashley Huber”; “Negligence Per

19   Se/Private Right of Action Under SSA – Taylor Huber”; Negligence – Kelly Huber”; “Negligence –

20   Ashley Huber”; and “Negligence – Taylor Huber”.

21   The Foremost Policy

22          22.     Foremost issued Small Business Policy number PAS 01989310 to named insured

23   Gmuender LLC, located at 638 Long Valley Road, Gardnerville, Nevada, 89410 (the “Policy”). A true

24   and correct copy of the Policy is attached hereto as Exhibit A, pgs. 1-119.

25          23.     Foremost issued the Policy with effective dates of October 9, 2016 to October 9, 2017,

26   but it was cancelled in March 2017.

27


                                                         4
           Case 3:19-cv-00508-MMD-CLB Document 46
                                               47 Filed 06/05/20
                                                        06/08/20 Page 10 of 13



 1          24.     The Policy includes, among other things, a Commercial General Liability Coverage Part

 2   with a Commercial General Liability Coverage Form.

 3          25.     The Policy does not include Professional Liability Coverage.

 4          26.     The Policy provides the following in the Commercial General Liability Coverage

 5   Form’s section I.1, entitled “Insuring Agreement,” as amended by the endorsement entitled

 6   “Amendment of Insuring Agreement – Known Injury or Damage”:

 7                  a. We will pay those sums that the insured becomes legally obligated to pay as
                        damages because of “bodily injury” or “property damage” to which this
 8                      insurance applies. We will have the right and duty to defend the insured
 9                      against any “suit” seeking those damages. However, we will have no duty to
                        defend the insured against any “suit” seeking damages for “bodily injury” or
10                      “property damage” to which this insurance does not apply. We may, at our
                        discretion, investigate any “occurrence” and settle any claim or "suit" that may
11                      result. . . .
                                                       ***
12
                     b. This insurance applies to “bodily injury” and “property damage” only if:
13                          (1) The “bodily injury” or “property damage” is caused by an
                            “occurrence” that takes place in the “coverage territory”; and
14                          (2) The “bodily injury” or “property damage” occurs during the policy
                            period; . . . .
15

16          27.     The Policy provides the following in the Commercial General Liability Coverage
17   Form’s section I.2, entitled “Exclusions”:
18                  This insurance does not apply to:
19                                                    ***
                    o. Professional
20                          (1) “Bodily injury” or “property damage” arising out of the rendering or
                            failure to render any professional service, including but not limited to:
21                             (a) Accounting, advertising, architectural, drafting, engineering,
                                     financial, insurance or legal services, advice and instruction;
22

23          28.     At all relevant times, Foremost has made clear that Defendant Huber’s claims against
24   Defendants Josef and Gmuender LLC in the Underlying Action are excluded because exclusion o in the
25   Commercial General Liability Coverage applies.
26   ///
27   ///


                                                        5
          Case 3:19-cv-00508-MMD-CLB Document 46
                                              47 Filed 06/05/20
                                                       06/08/20 Page 11 of 13



 1   The Foremost Policy’s Exclusionary Endorsement for Engineering Services

 2          29.     The Policy also includes an endorsement entitled “Exclusion – Engineers, Architects or

 3   Surveyors Professional Liability” (the “Exclusionary Endorsement”), which provides as follows:

 4                    EXCLUSION – ENGINEERS, ARCHITECTS OR SURVEYORS
 5                                          PROFESSIONAL LIABILITY
            This endorsement modifies insurance provided under the following:
 6
            COMMERCIAL GENERAL LIABILITY COVERAGE PART
 7
            This insurance does not apply to “bodily injury,” “property damage,” “personal injury” or
 8          “advertising injury” arising out of the rendering or failure to render any professional
            services by or for you, including:
 9
                    1. The preparing, approving, or failing to prepare or approve maps, drawings,
10                  opinions, reports, surveys, change orders, designs or specifications; and

11                  2. Supervisory, inspection or engineering services.

12          30.     The Exclusionary Endorsement makes clear that insurance under the Policy’s
13   Commercial General Liability Form does not apply to, among other things, “‘bodily injury’ arising out
14   of the rendering or failure to render any professional services by or for you, including . . . Supervisory,
15   inspection or engineering services.”
16          31.     At all relevant times, Foremost has made clear that Defendant Huber’s claims against
17   Defendants Josef and Gmuender LLC in the Underlying Action are excluded under the Policy because
18   the Exclusionary Endorsement applies.
19   The Foremost Policy’s “Other Insurance” Provision
20          32.       In addition to the provisions noted above, the Foremost Policy contains the followings
21   provision regarding “Other Insurance”:
22
            5. Other Insurance
23          If other valid and collectible insurance is available to the insured for a loss we cover
            under Coverages A or B of this Coverage Part, our obligations are limited as follows:
24
            a. Primary Insurance
25             This insurance is primary except when b. below applies. If this insurance is primary,
               our obligations are not affected unless any of the other insurance is also primary.
26             Then, we will share with all that other insurance by the method described in c. below.
            b. Excess Insurance
27            This insurance is excess over:


                                                         6
          Case 3:19-cv-00508-MMD-CLB Document 46
                                              47 Filed 06/05/20
                                                       06/08/20 Page 12 of 13



 1                   (1) Any other insurance, whether primary, excess, contingent or on any other
                       basis:
 2                     (a) That is Fire, Extended Coverage Builder’s Risk, Installation Risk or
                       similar coverage for “your work”;
 3
                       (b) That insures for direct physical loss to premises rented to you or
 4                     temporarily occupied by you with permission of the owner;
                       (c) That is insurance purchased by you to cover your liability as a tenant for
 5                     “property damage” to premises rented to you or temporarily occupied by you
                       with permission of the owner; or
 6                     (d) if the loss arises out of the maintenance or use of aircraft, “autos” or
 7                     watercraft to the extent not subject to Exclusion g. of SECTION I –
                       COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
 8                     LIABILITY.
                    (2) Any other primary insurance available to you covering liability for damages
 9                     arising out of the premises or operations for which you have been added as an
                       additional insured by attachment of an endorsement.
10            When this insurance is excess, we will have no duty under Coverages A or B to defend
11            the insured against any claim or "suit" if any other insurer has a duty to defend the
              insured against that claim or "suit". If no other insurer defends, we will undertake to
12            do so, but we will be entitled to the insured's rights against all those other insurers.

13

14          33.     Upon information and belief, Gmuender may be entitled to coverage under a policy or

15   policies issued to Granby Realty and Granby Amenities by Granite State and/or National Union

16   (collectively, “AIG”).

17          34.     To the extent that Gmuender has other insurance available to it, Foremost’s “Other

18   Insurance” provision would apply to any coverage available to Gmuender under the Foremost Policy,

19   rendering any available coverage from Foremost excess over the insurance provided by AIG.

20                              COUNT 1—DECLARATORY JUDGMENT

21          35.     Foremost realleges and incorporates by reference the allegations contained in paragraphs
22   1–33 above as if fully set forth herein.
23          36.     A justiciable dispute and actual controversy exist between Foremost and Defendants

24   concerning the extent of Foremost’s duty to defend and duty to indemnify Defendants Gmuender LLC
25   and Josef.
26          37.     At all relevant times, Foremost has made clear that coverage does not apply under the
27   Policy because, among other things, the damages sought arise out of excluded “bodily injury.”


                                                        7
          Case 3:19-cv-00508-MMD-CLB Document 46
                                              47 Filed 06/05/20
                                                       06/08/20 Page 13 of 13



 1          38.     Foremost seeks a judicial declaration that it has no obligation under the Policy or under

 2   applicable law to defend or indemnify either Gmuender LLC or Josef for the claims alleged in the

 3   Underlying Action.

 4                                        PRAYER FOR RELIEF

 5   WHEREFORE, Foremost prays for judgment against Defendants as follows:

 6          1.      For a judicial declaration that there is no coverage under the Policy for the damages

 7   sought in the Underlying Action and the death of Defendant Huber’s wife and the injury to Defendant

 8   Huber’s children;

 9          2.      For a judicial declaration that Foremost owes no past or present duty to defend,

10   indemnify, or reimburse Defendants in any amount for any claims in connection with the Underlying

11   Action or the death of Defendant Huber’s wife and the injury to Defendant Huber’s children;

12          3.      For an award of pre-judgment interest at the maximum legal rate;

13          4.      For all costs of suit incurred herein, including Foremost’s attorneys’ fees incurred in

14   bringing this matter before the Court; and

15          5.      For such other and further relief as the Court may deem just and proper.

16          RESPECTFULLY SUBMITTED this ____ day of June 2020.

17                                            CHRISTIAN, KRAVITZ, DICHTER, JOHNSON & SLUGA, LLC
18
                                              By: /s/ Gena L. Sluga
19
                                                Gena L. Sluga
20                                              8985 South Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
21                                              gsluga@cdslawfirm.com
                                                Attorney for Plaintiff Foremost Signature Insurance
22                                              Company
23

24

25

26
27


                                                        8
